DETAILED ACTION
This action is responsive to application filed on May 12th, 2020. 
Claims 1~28 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1~12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “receiving a second set of observation data from the agent.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 also recites, “receiving a second set of observation data from the agent, the second set of observation data obtained via a scan of the one or more components by an agent in the faulty environment.” The examiner cannot determine whether the 
Claims 2~12 are also rejected by virtue of their dependency to claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1~28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent Claims 1, 13, and 22 similarly recite:
receiving a first set of observation data corresponding to components in the faulty environment; determining a first set of assumed states for the one or more components based, at least in part, on the first set of observation data; receiving a second set of observation data from the agent, the second set of observation data obtained via a scan of the one or more components by an agent in the faulty environment; determining if the second set of observation data includes one or more anomalous data values; and in response to determining that the second set of observation data includes an anomalous data value, determining, based at least in part on the assumed states for the one or more components, a replacement value for the anomalous data value, and replacing the anomalous data value with the replacement value in an updated set of observation data.
Prong One Step 2A: These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations via commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “one or more processors” and “a machine-readable storage medium”, 
Prong Two Step 2A: This judicial exception is not integrated into a practical application because:
Claims 13 and 22 recite additional elements of “one or more processors” and “a machine-readable storage medium” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claims 1, 13, and 22 recite additional element of “receiving a first set of observation data…”, and “receiving a second set of observation data… via a scan of the one or more components…” which taken individually amounts to adding insignificant extra solution activity to the judicial exception amounting to necessary data gathering. Accordingly, these additional elements do not integrate the abstract idea into 
Claims 1, 13, and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors” and “a machine-readable storage medium” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 1, 13, and 22 recite additional element of “receiving a first set of observation data…”, and “receiving a second set of observation data… via a scan of the one or more components…” which taken individually amounts to adding insignificant extra solution activity to the judicial exception amounting to necessary data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The extra solution activity simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (MPEP 2106.05(d)(II)). Also refer to U.S 2010/0305990 that teaches receiving device data via scan collector (see ¶29),
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There 
Regarding dependent claims 2~12, 14~21, and 23~28: 
Claims 2~12, 14~21, and 23~28 recite elements/limitations that further elaborates on the replacement values analysis. But for the “one or more processors” and “a machine-readable storage medium” language in the independent claims, these claims encompass minor details on replacement value determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. For these reasons, claims 2~12, 14~21, and 23~28 are not patent eligible.

Claims 22~28 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “machine-readable storage medium” would not cause the claims to be statutory since variations of the term "storage" are not necessarily considered to limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals. For example, the disclosure of U.S. Patent 6,286,104 explicitly defines storage medium to include a carrier wave (see C3: 49~53).
non-transitory machine-readable storage medium” in order to overcome the rejection.
Claims 23~28 are also rejected by virtue of their dependencies to claim 22.
Allowable Subject Matter
Claims 1~28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and U.S.C. 101 set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEE SOO KIM/Primary Examiner, Art Unit 2457